Case: 15-51121      Document: 00513923845         Page: 1    Date Filed: 03/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fif h Circuit
                                    No. 15-51121                              FILED
                                  Summary Calendar                      March 23, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EDUARDO V. ONTIVEROS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:95-CR-211-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Eduardo V. Ontiveros, federal prisoner # 67193-080, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based on Amendment 782 to the Sentencing Guidelines. On February 24,
2017, before this case was decided, Ontiveros was released from federal
custody. “Where a defendant has begun serving a term of supervised release,
the appeal of the denial of his § 3582(c)(2) motion is moot.” United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
   Case: 15-51121   Document: 00513923845    Page: 2   Date Filed: 03/23/2017


                             No. 15-51121

Booker, 645 F.3d 328, 328 (5th Cir. 2011).     Accordingly, the appeal is
DISMISSED AS MOOT, and counsel’s motion for leave to withdraw is
DENIED as unnecessary.




                                   2